UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):February 15, 2008 Career Education Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-23245 36-3932190 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2895 Greenspoint Parkway, Suite 600, Hoffman Estates, IL 60169 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (847) 781-3600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 15, 2008, Career Education Corporation (the “Company”) issued a press release announcing the Company'splans to teach-out programs at selected schools held for sale. A copy of the Company’s press release is attached hereto as Exhibit 99.1, and the information contained therein is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibit Exhibit NumberDescription of Exhibit 99.1 Press release of the Company, dated February 15, 2008, announcing the Company'splans to teach-out programs at selected schools held for sale. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAREER EDUCATION CORPORATION By: /s/ Michael J. Graham Michael J. Graham Executive Vice President andChief Financial Officer Dated: February 20, 2008 3
